As to premises Park Lane Way: Order affirmed, with costs. As to premises Hotel Barclay: Order modified so as to reverse that portion thereof which reversed the findings of land value made by Special Term for the tax years 1940-41 through 1945-46 and made new findings as to those tax years; as to those tax years the findings of land value by Special Term should be reinstated; as so modified, the order of the Appellate Division is affirmed, with costs. The ground of such modification is that the weight of evidence favors the findings by Special Term as to land value for the tax years 1940-41 through 1945-46. As to premises Hotel Park Lane: Order modified so as to reverse that portion thereof which reversed the findings of land value made by Special Term for the tax years 1940-41 through 1945-46 and made new findings as to those tax years; as to those tax years the findings of land value made by Special Term should be reinstated; as so modified, the order of the Appellate Division is affirmed, with costs. The ground of such modification is that the weight of evidence favors the findings by Special Term as to land value for the tax years 1940-41 through 1945-46. No opinion.
Concur: Lewis, Ch. J., Conway, Desmond, Dye, Fuld, Froessel and Van Voorhis, JJ.